Citation Nr: 1431340	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-46 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty November 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In her substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  She was notified of her scheduled May 2012 hearing by letter in April 2012, but did not attend the hearing or subsequently request a new hearing.  Her hearing request is deemed withdrawn.

In March 2013, the Board remanded the claim of entitlement to a TDIU for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also remanded the claim of entitlement to an increased rating for exercise-induced asthma for the issuance of a statement of the case per Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), which has been completed.  As the Veteran did not perfect a substantive appeal of this claim, the Board does not have jurisdiction of the increased rating claim.


FINDING OF FACT

The Veteran has a combined schedular rating of 30 percent, and her sole service-connected disability, exercise-induced asthma, does not reflect an exceptional or unusual disability picture.   


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of December 2009 satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a February 2014 supplemental statement of the case.  

The Veteran's service treatment records and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  A VA examination that assessed the severity of the Veteran's sole service-connected disability, exercise-induced asthma, was conducted in March 2010.  Pursuant to the Board's remand directives, the Veteran was scheduled to participate in a VA examination scheduled in August 2013, whose purpose was to determine the current severity of the Veteran's service-connected asthma and the related impact on her employability.  While the examination request indicates that the notice of this scheduled examination was sent to the Veteran's most recent address of record, the Veteran failed to appear.  Moreover, in January 2014, the RO attempted to contact the Veteran on all three telephone numbers of record, but to no avail.  Thus, no further attempts to contact the Veteran or schedule a new VA examination are required.  See Olson v. Principi, 3 Vet. App. 480 (1992).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


Unemployability Determination

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

As the Veteran has a combined schedular rating of 30 percent, she is not eligible for the award of a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  

However, even when the percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may nonetheless be granted, in exceptional cases, when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  The Board may not award a TDIU rating on an extra-schedular basis in the first instance, but would refer the case to the Director, Compensation and Pension Service for that determination, when it is considered warranted.  

While the Veteran asserts that the severity of her exercise-induced asthma precludes her procuring and maintaining employment, the determination as to the severity of her asthma and her related functional impairment are medical determinations, for which medical expertise is required.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The medical evidence does not suggest that the Veteran's exercise-induced asthma produces an exceptional disability picture and renders her unable to secure and follow a substantially gainful occupation.  Rather, the VA examiner who conducted her 2010 VA examination stated that the Veteran's asthma produces a moderate impairment on her ability to perform her usual occupation and daily activities.   Pursuant to the Board's remand directives, a new VA examination assessing the current severity of the Veteran's asthma and the related effect on her employability was requested; however, the Veteran failed to appear for the scheduled examination, and thus no further medical evidence reflecting the severity of her asthma is of record, and no related medical opinion regarding her employability was obtained.  In the absence of such medical evidence, referral of the Veteran's TDIU claim for extraschedular consideration is not warranted.

The preponderance of the evidence is against the claim for entitlement to a TDIU; there is no doubt to be resolved; and a TDIU is not warranted.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


